Winslow, O. J.
We should be slow to affirm this judg- . ment on the first ground taken by the trial court, namely, the ground that the present claim for board and care was not, as matter of law, the individual earnings of the wife nor the fruits of her separate business under the married woman’s statute (secs. 2343, 2345, Stats.). Where, as here, a farm is owned in part by the wife and in part by the husband and operated by both together, the question whether an agreement between them that all charges for board and care of a third person shall be considered her individual earnings and separate business is a valid agreement, is a question which we do not wish to answer in the negative without more careful consideration than we are now able to give it.
We think, however, that the judgment must be affirmed on the second ground. It is very evident from the testimony that there had been a considerable number of money transactions between Smock and the Davises. A mortgage of $475 *5given by Mr. Davis to Smock was still unpaid; thirty-four acres of land with buildings worth more than $2,000 had been deeded by Smock to Mr. Davis in 1913 for the consideration, as expressed in the deed, of “one dollar and other good and valuable considerations;” during his stay at the claimant’s home Smock did light work such as chores about the house, preparation of firewood, and repairing. The court also found that at times Smock purchased groceries for use in the claimant’s home, the amount of which is not proven. The relations between the parties in money matters as well as socially had been very close, and it is quite clear that when, being about to make his will, he called the claimant into his room and asked her how much he owed her for board and care, he wished to find out how much, if anything, she claimed was the balance in her favor. When she replied, “Nothing, you have paid us over and over again,” he was entitled to act upon that admission, and it is clear that he.did so act. According to the witnesses present he lay a few minutes and then said, “Well, I would like to leave Laura a little, I would like to leave her about $200; she has been good to me and I would like to leave her that much more.” He then had the will completed, making claimant a bequest of $200, and died in the belief that she had Ho claim on his estate and that he had made her a gift showing his appreciation of her kindness. Had she said, “You owe me $2,000,” or “You owe me a sum which I shall have to figure up,” it seems very certain he would not have given her, out of his little estate of $3,000, $200 additional.
There are here all the elements of equitable estoppel. Smock was about to draw his will and the claimant knew it. The question which he asked her was for the purpose of-obtaining information on which to act in drawing the will and this she must have known. Ho accepted her statement as true, and on the basis of its truth made the bequest of $200 to her. The estate will suffer injury if the claimant is al*6lowed to change her attitude now, and this makes the estoppel complete.
The trial judge was of opinion that from all the facts, including the claimant’s admission, the inference was very strong that the deceased had from time to time paid the claimant and her husband for his hoard and care. The judge does not seem to have actually found the fact of payment, hut had he done so his conclusion would seem to have ample support in the evidence.
By the Court. — Judgment affirmed.